Appeals (1) from a judgment of the Supreme Court (Dier, J.), entered November 27, 1989 in Warren County, which, inter alia, granted plaintiffs’ motion for summary judgment, and (2) from an order of said court, entered March 9, 1990 in Warren County, which, inter alia, denied defendant’s cross motion to vacate the prior judgment.
Under the circumstances of this case and given the fact that this court by its previous decision already determined that there was no abuse of discretion by Supreme Court in directing defendant to be examined or else be precluded from giving testimony or offering proof in the action (157 AD2d 902), there was likewise no abuse of discretion in the court’s granting summary judgment to plaintiffs when defendant failed to comply with the prior order (see, Henderson v Stilwell, 116 AD2d 861, Iv denied 68 NY2d 606). Defendant’s conduct throughout has been only one of delay (see, Linwood Roofing & Contr. Co. v Olit Assocs., 123 AD2d 840). Furthermore, the court’s rejection of defendant’s cross motion to vacate the summary judgment was also proper (see, De Leo v Bertucci, 98 AD2d 708).
Order and judgment affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.